 In the Matter of SOUTHGATE-NELSON CORPORATIONandNATIONALMARINE ENGINEERS'BENEFICIAL ASSOCIATIONIn the Matterof SOUTHGATE-NELSON CORPORATIONandAMERICANRADIO TELEGRAPHISTS' ASSOCIATION, BALTIMORE LOCALNo.4, andDAVID R. CRAWFORDCases Nos. C-182 and C-185.-Decided September 1, 1937Shipping Industry-Discrimination:non-reinstatement following refusal tosail because of inadequate crew on vessel,such refusal constituting concertedactivity for mutual aid or protection;charges of discrimination in failure toreinstate radio operator following strike not sustained-Backpay:awarded.Mr. Jacob Blumfor the Board.Mr. Charles L. Kaufman,of Norfolk, Va., for the respondent.Mr. Warren C. Evans,of Philadelphia, Pa., for National MarineEngineers' Beneficial Association.Mr. Duke Avent,of Baltimore,Md., for the American RadioTelegraphists' Association, Baltimore Local No. 4.Mr. Paul S. Kuelthau,of counsel to the Board.DECISIONSTATEMENT OF THE CASEOn April 26, 1937, Warren C. Evans, as business agent of MarineEngineers' Beneficial Association No. 13, an affiliate of the NationalMarineEngineers'BeneficialAssociation,hereincalledtheM. E. B. A., filed a charge with the Regional Director for the FifthRegion (Baltimore, Maryland) alleging that the Southgate-NelsonCorporation, Baltimore, Maryland, herein called the respondent, hadengaged in and was engaging in unfair labor practices affectingcommerce within the meaning of the National Labor Relations Act,49 Stat. 449, herein called the Act.On May 3, 1937, the RegionalDirector for the Fifth Region duly issued and served upon theparties a complaint and notice of hearing.The complaint allegedthat the respondent by its refusal to reinstate James F. Wise, Fred-erickW. Sewell, and H. L. Sigmund on January 15, 1937, and at alltimes subsequent thereto, had engaged in and was engaging in unfairlabor practices affecting commerce, within the meaning of Section 8,subdivisions (1) and (3), and Section 2, subdivisions (6) and (7)of the Act.535 536NATIONAL LABOR RELATIONS BOARDOn May 8, 1937, the respondent, by its president, W. F. Taylor, filedan answer to the complaint denying that James F. Wise, FrederickW. Sewell, and H. L. Sigmund were not reinstated because of theirunion activities and alleging that Wise, Sewell, and Sigmund werenot reinstated as a disciplinary measure taken as a consequence oftheir violation of their duties as officers.The answer also allegesthatWise, Sewell, and Sigmund left the employ of the respondenton December 4, 1936, and since that time have not been employees ofthe respondent within the meaning of Section 2, subdivision (3) ofthe Act.On May 3, 1937, Paul Rothman, as secretary of the AmericanRadio Telegraphists' Association, Baltimore Local No. 4, hereincalled the A. R. T. A., filed a charge with the Regional Director forthe Fifth Region (Baltimore, Maryland) alleging that the respond-ent had engaged in and was engaging in unfair labor practices af-fecting commerce, within the meaning of the Act. On May 10,1937, the Regional Director duly issued and served upon the partiesa complaint and notice of hearing.The complaint alleged that therespondent by its refusal to reinstate David R. Crawford on Janu-a ry 26, 1937, and at all times subsequent thereto, had engaged in andwas engaging in unfair labor practices affecting commerce, within themeaning of Section 8, subdivisions (1) and (3), and Section 2, sub-divisions (6) and (7) of the Act.The respondent thereupon waived notice of hearing and the rightto file an answer within five days but did not waive its right to filean answer entirely, and requested that the A. R. T. A. case be con-solidated for purposes of hearing with the M. E. B. A. case.TheA. R. T. A. and David R. Crawford also waived notice of hearing.The cases were consolidated for purposes of hearing by order of theNational Labor Relations Board, herein called the Board, issued May11, 1937.Pursuant to the notice and to the order of consolidation, a hearingwas held in Baltimore, Maryland, on May 13 and continued on May 14,1937, before Emmett P. Delaney, the Trial Examiner duly desig-nated by the Board.The respondent was represented by counsel andparticipated in the hearing.Full opportunity to be heard, to exam-ine and cross-examine witnesses, and to introduce evidence bearingon the issues was afforded all parties.At the close of the Board'scase in each instance, and again after all the testimony in each casehad been introduced, the respondent moved to dismiss the com-plaints on the ground that the evidence failed to support the allega-tions, upon which motions the Trial Examiner reserved ruling.Dur-ing the course of the hearing objections to the introduction of evidencewere made by counsel for the respondent and counsel for the Board.The Board has reviewed the rulings of the Trial Examiner on those DECISIONS AND ORDERS537objections and finds no prejudicialerror.Those rulings are herebyaffirmed.On June 2, 1937, the Trial Examiner filed his Intermediate Re-port in the M. E. B. A. case in which he denied the motions of therespondent's counsel to dismissthe complaint and in which he foundthat the respondent had refused to reinstate Wise, Sewell, and Sig-mund because of their union affiliation and activity.He recom-mended that the respondent be required to cease and desist from suchunfair labor practices and to offerreinstatementwith back pay fromApril 29, 1937,1 to the above-named employes.On June 18, 1937,the respondent filed exceptions to the Intermediate Report andrequested an opportunity to argue the exceptions before the Board.On June 7, 1937, the Trial Examiner filed his Intermediate Reportin the A. R. T. A. case in which he denied the motions of the respond-ent's counsel to dismiss the complaint and in which he found that therespondent had refused to reinstate Crawford because of his unionaffiliation and activity.He recommended that the respondent berequired to cease and desist from such unfair labor practices and tooffer to David R. Crawford reinstatement with back pay from March20, 1937.On June 19, 1937, the respondent filed exceptions to theIntermediate Report and requested an opportunity to argue thoseexceptions before the Board.The Board has reviewed the rulings of the Trial Examiner onthe motions to dismiss the complaints and those rulings are herebyaffirmed.On June 18, 1937, the Board issued a notice to all the parties of ahearing to be held before it on June 25, 1937, in Washington, D. C.,for the purpose of hearing argument on the exceptions to the Inter-mediate Reports in both the M. E. B. A. and the A. R. T. A.cases.Pursuant to the notice, arguments were heard by the Board inWashington, D. C., on June 25, 1937. The respondent, the M. E.B. A., and the A. R. T. A. were represented at and participatedin the argument.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.RESPONDENT AND ITS BUSINESSThe respondent, a Virginia corporation having its principal officeand place of business in Norfolk, Virginia, is engaged in the man-agement and operation of vessels for the transportation of freight Lbetween Atlantic ports, the ports of the British Isles, and Hamburg,'The record shows the date intended here was January 29,1937.The M. E. B A.filed exceptions objecting to the date above.2The ships formerly carried an occasional passenger but have now discontinued thatpractice. 538NATIONAL LABOR RELATIONS BOARDGermany. Its ships also call at Halifax, Nova Scotia.The respond-ent, which is privately owned and controlled, operates nine vessels,all of which are owned by the United States Government, under anoperating agreement with the United States Government.3The respondent operates as a common carrier transporting freightwhich is paid for at regular ocean transportation freight rates and isengaged in no other business than the operations mentioned above.A chief and three 4 assistant engineers are employed on each ofthe nine vessels.Each vessel carries at least one radio operator.We find that the respondent is engaged in traffic, commerce, andtransportation between the United States and foreign countries, andthat the marine engineers and the radio operators employed on thevessels here in question 5 are directly engaged in such traffic, com-merce and transportation.II.THE UNIONSMarine Engineers' Beneficial Association No. 13 is a labor organi-zation chartered by the National Marine Engineers' Beneficial As-sociation.It admits to membership all engineers holding licensesissued by the Bureau of Marine Inspection and Navigation who areresident in Philadelphia or whose ships call at the port of Phila-delphia.The American Radio Telegraphists' Association, Baltimore LocalNo. 4 is a labor organization which admits, to membership marineradio operators employed by the respondent.III.THE REFUSAL TO REINSTATE JAMES F. WISE, FREDERICK W. SEWELL,AND H. L. SIGMUNDJames F. Wise was employed by the respondent as chief engineeron the S. S. Capulin which was returning to Norfolk from a voyageto the United Kingdom in the fall of 1936. Frederick W. Sewelland H. L. Sigmund were employed as the first and second assistantengineers, respectively, on that voyage.When the Capulin dockedinBoston in the early part of November 1936, there was a strikeof the "rank-and-file" seamen in progress.At Boston two of theCapulin's firemen left the ship ostensibly to go to the Marine Hos-3 The agreement which is in evidence as Respondent's Exhibit No. 2 is with taeUnited States of America by the Secretary of Commerce and the United States Ship-ping Board Merchant Fleet Corporation.The agreement is to remain in effect one yearand to take effect on delivery of the first vessel to the respondent.Itwas entered intoon October 5, 1935.Mr.W. F. Taylor, president of the respondent, states that therespondent is now operating under a similar agreement with the United States Mari-time Commission.4It is intimated in the testimony that at the present time four assistant engineersare employed on each vessel.5The Capulin and the Artigas,two of the nine vessels operated by the respondent. DECISIONS AND ORDERS539pital for treatment.They were not replaced because of the seamen'sstrike.After unloading her cargo for Boston, the Capulin proceeded toPhiladelphia.She arrived in Philadelphia on or about November 16,1936, and upon her arrival there the unlicensed members of the crewengaged in a sit-down strike.After being paid off, they left theship.It was impossible to replace them because of the strike of theunlicensed men at that time.The licensed officers were then joinedby Roy Ross, marine superintendent of the respondent, and withhis help the cargo was discharged and fires kept in the boilers.Dur-ing the latter part of that week (the week ending November 21)A. T. Ross, vice president of the respondent in charge of operations,came aboard the Capulin and, in the course of a conversation withChief Engineer Wise, the question of the respondent's answer tothe demands of the M. E. B. A. came up.e Ross remarked that hedid not know what was being done about those demands and thenasked Wise if the engineers were members.Wise replied that theyallwere.That was the only time the M. E. B. A., or any otherunion, was mentioned in regard to the engineers or their employmentwith the respondent.On the morning of Saturday, November 21, W. M. Taylor 7 andone Raynor Rice, shore employees of the respondent, appeared onboard the Capulin with ten unlicensed men whom they had broughtfrom Norfolk.These unlicensed men were immediately signed onand a conference was called in the office of Captain Hickey, masterof the Capulin, to determine whether there was an adequate crewto sail the ship to Norfolk.Of the ten men, one had signed as anoiler, one as a firemen, one as a water-tender, and the others as deckhands.This conference was called at the suggestion of A. T. Rossand was attended by Wise and the deck officers as well as by A. T.Ross and Roy Ross.'At that conference it was agreed that thelicensed officers of the Capulin, A. T. Ross, Roy Ross, W. M. Taylor,Raynor Rice, and the ten unlicensed men could sail the Capulin toNorfolk.The two Rosses are both licensed chief engineers' whichwas known by Wise, Sewell, and Sigmund.W. M. Taylor had alsohad sea experience as a fireman but the engineers testified that theywere unaware of that.Wise states that he agreed to the decision tosailwith some misgivings.As a result of this conference Captain Hickey went ashore to makethe necessary arrangements for sailing.He seems to have been ac-0 The M E. B. A. had submitted some demands to the home office of the respondentprior to this.What those demands were does not appear in the record.CalledW.N. Taylor or William Taylor,Jr., In the record.There is an Intimation in the record that the other engineers also attended but thatisdenied by them.Whether W. M. Taylor and Rice attended is not shown in therecord but is immaterial. 540NATIONAL LABOR RELATIONS BOARDcompanied by Chief Officer Thompson, now deceased. Before sign-ing the necessary affidavit stating that he was short-handed, that itwas impossible to obtain replacement, and that he believed thevessel sufficiently manned to sail to Norfolk, the Captain called W.F. Taylor, president of the respondent, in Norfolk, Virginia.Thomp-son told Sewell and Sigmund that the Captain had some misgivingsabout signing the affidavit until after he had talked to Taylor.Taylor states that the Captain was worried about jeopardizing hislicense and that he, Taylor, told him that if in his opinion it wassafe to sail and he made the affidavit his license would be in nodanger.This conduct on the part of the Captain indicates that liemust have had some doubts as to the propriety of sailing with theavailable crew.He either was worried about the safety of the vesselor about a violation of law.After making arrangements for the tug and the pilot, the Captainreturned to the Capulin and ordered Second Assistant EngineerSigmund to tell Chief Engineer Wise and First Engineer Sewell toget up steam and to be ready to sail at five o'clock. This was atapproximately three o'clock, two hours before the time set for sailing.Sigmund immediately informed Wise and Sewell of the Captain'sorder, and all the engineers held a conference in Wise's cabin.Sigmund and Sewell informed Wise that two of the t hree unlicensedmen were incompetent.This had become apparent during the daywhen these men had been working in the engine room with theengineers.The engineers then decided that it would not be safeto sail to Norfolk with the available crew and Wise went to informthe Captain of their opinion.Wise informed Captain Hickey that the crew in the engine roomwas inadequate and insufficient and that the engineers wanted a moreadequate crew or they would not sail.The Captain proceeded toWise's cabin and talked to all of the engineers.After talking tothem, he went ashore and cancelled the order for the tugs and pilotand called A. T. Ross to tell him what had happened.On his returnto the' ship, Chief Officer Thompson informed him that the deckofficers were of the same opinion as the engineers.There was no further attempt to sail the Capulin after November21.The unlicensed men who had been brought from Norfolk werepaid off and the licensed officers made the boat safe for the winter.On November 23 the M. E. B. A. issued a strike order under theterms of which the engineers were directed to work until the end ofthe voyage they had signed for or until they could get a dischargeby mutual consent.Wise, Sewell, and Sigmund remained on theCapulin making it safe for the winter.On December 4, 1936, theywere discharged by mutual consent and joined the strike of theM. E. B. A. DECISIONS AND ORDERS541The strike of the M. E. B. A. was concluded on January 14, 1937.On that day or the next Wise wired the office of A. T. Ross, vicepresident of the respondent in charge of operations, in Baltimore,that he and Sewell were available for work.Ross wired back onJanuary 15, 1937, to say that there was no work then available.Sigmund did not apply for work with the respondent until February1 when he went to Ross' office in Baltimore.He was also informedthat there was no work available.The respondent admitted at thehearing that it did not employ these men after their applicationsbecause of their actions on November 21, 1936.The record does not show the exact date of the recommissioningof the Capulin but it does appear that she was still laid up in Phila-delphia on January 14, 1937, and that on January 29, 1937, she sailedfrom Norfolk on a voyage to the British Isles,In consequence of the incident of November 21. 1936, the Capulinhad a completely different set of licensed officers when she wasreconditioned from those who had been on her on November 21, 1936.W. F. Taylor testified that all of those officers were suspended fortheir conduct on November 21, 1936.These suspensions lasted vary-ing lengths of time.IV. CONCLUSIONS IN REGARD TO THE REFUSALS TO REINSTATE WISE, SEWELL,AND SIGMUNDNo written report on the November 21 incident was made to therespondent by Captain Hickey until April 21, 1937, five months after-ward, and at a time when the Captain was seeking reinstatement.This report was in the form of a letter to the Southgate-Nelson Cor-poration from Captain Hickey .9 This letter was requested on accountof the negotiations pending in this case and Captain Hickey wasreinstated a week after it was written.10The Captain stated in hisletter that the engineers had told him they were tired from keepingup steam all week and were through. This was denied on the standby all the engineers.The Captain also stated that he had beensuspended by the respondent and the Maritime Commission becausehe had failed to demand that the chief engineer take the ship out ofport on November 21.It seems clear from the testimony and the Captain's letter thatafterWise informed the Captain that the engineers considered thecrew inadequate no definite order to sail was given.There is no9Respondent's Exhibit No. 5.ioA charge had been filed in this case on March 11, 1937Conferences were held andtheM. E. B. A. and the Regional Director were under the impression that the casewas settledThat charge was therefore withdrawn on April 17, 1937. The Capnlmwas in port soon thereafter and on April 21, 1937, the M E B. A. reported that therespondent had refused to reinstate wise, Sewell,and Sigmund.Consequently, thecharge was refiled on April 26, 1937. 542NATIONAL LABOR RELATIONS BOARDevidence that the Captain told the engineers they would have tosail.The Captain seems to have come around to the engineers' pointof view after talking with them.The Captain could have treated this refusal to sail as a requestfor a survey of the vessel by an impartial arbiter under Section4556 of the Revised Statutes of the United States 11 Captain Hickeydid not choose to proceed under that statute and seems to haveacquiesced in the judgment of the engineers.It seems significant that no proceedings were ever institutedagainst these engineering officers under the Federal Statute 12 whichprovides that an officer who wrongfully or unreasonably refuses toperform his duties after having signed articles or while employedon any vessel as authorized by the terms of his license, shall lose hislicense.The evidence shows that the refusal to sail (if such it was) wasneither wrongful nor unreasonable but was an exercise of discretionon the part of the engineers to protect both themselves and the vesselfrom the dangers of a voyage with an inadequate crew. The testi-mony shows that the deck officers were of the same opinion as theengineers; this is substantiated by the Captain's letter.The action on the part of the engineers involved a controversyconcerning conditions of employment and was therefore a labor dis-pute under Section 2, subdivision (9) of the Act.When Wise,Sewell, and Sigmund were paid off by mutual consent, their em-ployment relationship with the respondent was not severed.Thelay-off at the end of a voyage is the usual way of business inmaritime employment and is not considered by either side to ter-minate the employment relationship.The fact that Wise had beenemployed as an engineer on the Capulin since 1930, Sewell since1931, and Sigmund since 1934, shows that the end of the voyagedoes not actually mean the end of the employment relationship.The respondent, by its president, W. F. Taylor, admitted at thehearing that Wise, Sewell, and Sigmund were not reinstated whenthe Capulin was reconditioned because of their actions on November21, 1936.This refusal to reenstate is an interference with the em-ployes' right "to engage in concerted activities, for the purpose ofcollective bargaining orother mutual aid or protection,"as guar-anteed in Section 7 of the Act.On the basis of experience in the shipping industry and otherindustries, we conclude that the respondent's conduct burdens andobstructs commerce and tends to lead to labor disputes burdeningand obstructing commerce and the free flow thereof.3146 U. S. C. A. 653.11RevisedStat. 4449, 46 U. S. C. A. 240. DECISIONS AND ORDERSV. THE REMEDY543At the hearing before the Board counsel for the M. E. B. A. andthe respondent agreed that Wise, Sewell, and Sigmund had beenreinstated aboard the Capulin on or about June 24, 1937.Thedecision in this case need only award back pay in order to reimburseWise, Sewell, and Sigmund for the loss they suffered because of thediscrimination.VI.THE REFUSAL TO REINSTATE DAVID R. CRAWFORDDavid R. Crkwford was employed as marine radio operator onthe S. S. Artigas, one of the ships operated for the United StatesMaritime Commission by the respondent.On November 27, 1936,while the Artigas was returning from a voyage to the British Isles,the A. R. T. A. called a strike of marine radio operators. TheArtigas docked at Boston on December 25,1936, and Crawford soughtto obtain his wages and join in the strike.The Captain refused topay him off before the end of the voyage, and Crawford stayed withthe Artigas until she completed the voyage in Norfolk on January 11,1937.On that date Crawford joined the strike of the A. R. T. A.The respondent obtained another radio operator and the Artigassailed again on January 13, 1937.The strike of the A. R. T. A. continued until January 26, 1937.Thereafter Crawford made no application to the respondent for rein-statement but did inform the Radiomarine Corporation that he wasunemployed and seeking a job.The respondent hires all of its marine radio operators through theRadiomarine Corporation by virtue of a contract with that organi-zation.This contract provides that the Radiomarine Corporationwill maintain and repair the ship radio stations on all of the re-spondent's ships and will furnish competent operators for them, theseoperators to be employes of the respondent and agents of the Radio-marine Corporation.The operators are assigned by the RadiomarineCorporation but are subject to the approval of the respondent.W. F. Taylor, president of the respondent, testified that no radiooperator assigned by the Radiomarine Corporation had ever beenrefused employment by the respondent.There was a vacancy on the S. S. Waukegan, one of the shipsoperated by the respondent, on February 24, 1937, but Crawford wasnot assigned by the Radiomarine Corporation to fill the vacancy.Crawford testified that the respondent probably did not know hewas unemployed at that time.On March 2 Crawford went to theBaltimore office of the respondent and talked to one Brown who isa clerk in that office.Crawford's purpose was to find out why hehad not been employed when the Waukegan needed a radio operator. 544NATIONAL LABOR RELATIONS BOARDThe record does not show why he went to the offices of the respondentinstead of to the offices of the Radiomarine Corporation which actu-ally assigns the operators, except that Crawford had known Brownfor some time.Brown has nothing to do with hiring radio operatorsbut he does interview applicants for other positions.He has noauthority to accept or reject any applicant for any position.Browntold Crawford that since he had left the ship on a strike he had"signed his death warrant with the company."Crawford made nofurther application to the respondent until April 17 when he wroteW. F. Taylor, president of the respondent, requesting that he bereinstated.Taylor replied that-at that time there were no positionsopen but that the respondent would be happy to employ him whenan opening occurred.Taylor testified that this was the first time hehad ever heard of Crawford.There is nothing in the testimony to show that Crawford was everrejected by the respondent at a time when there was a position openfor him, and nothing to show that there was any agreement with theRadiomarine Corporation that Crawford should not be assigned whenan opening occurred.Crawford testified that he did not doubt thesincerity of W. F. Taylor's letter stating that the respondent wouldbe willing to reemploy him when the opportunity arose.There isevidence to show that Crawford could have been assigned to one ofthe respondent's ships by the Radiomarine Corporation on May 13,the day before the hearing of this case in Baltimore, and that he wasnot because he desired to remain ashore until after the hearing.We are able to find nothing in the record to substantiate the chargethat the respondent refused to reemploy Crawford because of hisactivities in the A. R. T. A. or for any other reason.CONCLUSIONS OF LAWUpon the basis of the foregoing findings of fact and upon the entirerecord in the proceeding, the Board makes the following conclusionsof law :1.National Marine Engineers' Beneficial Association and the Amer-icanRadio Telegraphists' Association, Baltimore Local No. 4 arelabor organizations, within the meaning of Section 2, subdivision (5)of the Act.2.The strike of the M. E. B. A., commencing on November 23, 1936,was a labor dispute within the meaning of Section 2, subdivision (9)of the Act.3.James F. Wise, Frederick W. Sewell, and H. L. Sigmund wereemployees of the respondent, within the meaning of Section 2, subdivi-sion '(3) of the Act, at the time of the respondent's refusal to reinstatethem. DECISIONS AND ORDERS5454.The respondent, by refusing to reinstate James F. Wise, FrederickW. Sewell, and H. L. Sigmund because of their concerted activitieson November 21, 1936, has interfered with, restrained, and coerced itsemployees in the exercise of rights guaranteed in Section 7 of the Act,and has thereby engaged in unfair labor practices, within the meaningof Section 8, subdivision (1) of the Act.5.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2, subdivisions (6)and (7) of the Act.6.The respondent, by refusing to reinstate James F. Wise, FrederickW. Sewell, and H. L. Sigmund, has not thereby discriminated in regardto hire and tenure of employment to discourage membership in a labororganization, within the meaning of Section 8, subdivision (3) of theAct.7.The respondent has not refused to reinstate David R. Crawfordas soon as work is available and therefore has not engaged in unfairlabor practices in regard to him, within the meaning of Section 8,subdivisions (1) and (3) of the Act.ORDERUpon the basis of the above findings of fact and conclusions of law,and pursuant to Section 10, subdivision (c) of the National LaborRelations Act, the National Labor Relations Board hereby orders that :1.The respondent, Southgate-Nelson Corporation, and its officers,agents, successors, and assigns, shall:a.Cease and desist from in any manner interfering with, restrain-ing, or coercing its employes in the exercise of their rights to self-organization, to form, join, or assist labor organizations, to bargaincollectively through representatives of their own choosing, and toengage in concerted activities for the purposes of collective bargainingand other mutual aid or protection, as guaranteed in Section 7 of theNational Labor Relations Act;b.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(1)Make whole James F. Wise and Frederick W. Sewell, for anylosses they and each of them may have incurred because of the re-spondent's refusal to reinstate them, by payment to each of them of asum of money equivalent to what he would have earned as wages,plus the value of his subsistence, during the period from the firstsailing of the Capulin after January 14, 1937, until the time of theirreinstatement on the Capulin on or about June 24, 1937, less anyamount each of them may have earned during that period;(2)Make whole H. L. Sigmund for any loss he may have incurredas a consequence of the aforesaid refusal to reinstate, by payment to 546NATIONAL LABOR RELATIONS BOARDhim of a sum of money equivalent to what he would have earned aswages plus the value of his subsistence from the time that the respond-ent had an opening in a position equivalent to Sigmund's former posi-tion after February 1, 1937, until the time of his reinstatement on theCapulin on or about June 24,1937, less any amount he may have earnedduring that period ;(3)Post notices in conspicuous places where they will be observedby the respondent's employees stating : (1) that the respondent willcease and desist as aforesaid; and (2) that such notices will remainposted for a period of at least thirty (30) consecutive days from thedate of posting;(4)Notify the Regional Director for the Fifth Region in writingwithin ten (10) days from the date of this order what steps therespondent has taken to comply herewith.2.The complaint alleging that the respondent refused to reinstateDavid R. Crawford as radio operator because of his affiliation withand activities in the American Radio Telegraphists' Association be,and it hereby is, dismissed, without prejudice.MR. EDWIN S. SMITH took no part in the consideration of the aboveDecision and Order.